Citation Nr: 1125139	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-33 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2009, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A copy of the transcript has been associated with the file.  In November 2009, this claim was remanded for further development.  


FINDING OF FACT

Over the entire appellate period, the Veteran's PTSD has been manifested by severe impairment in his social and occupational functioning due to such symptoms as suicidal ideation, impaired impulse control and unprovoked irritability, daily panic attacks, difficulty adapting to stressful circumstances (including in a work setting), and an inability to establish and maintain effective social relationships.


CONCLUSION OF LAW

Over the entire appellate period, the criteria for the award of an initial rating of 70 percent for the Veteran's PTSD, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  With respect to the claim on appeal, in March 2006 the RO sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  

In cases such as this, where service connection has been granted and initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative have alleged such prejudice.  Accordingly, the Board finds that the Veteran has been adequately notified of the information and evidence necessary to substantiate his claim for a higher rating, and because he was not precluded from participating effectively in the processing of his claim, the late notice did not affect the essential fairness of the decision.  As such, the duty to notify has been satisfied.

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available relevant post-service treatment records have been secured, and the Veteran has been medically evaluated in conjunction with his claim for a higher disability rating.  Social Security Administration (SSA) records have been associated with the file.  The RO has substantially complied with the Board's November 2009 Remand instructions by obtaining updated treatment records and providing the Veteran with a VA examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA examination reports from July 2006 and July 2010 have been reviewed and found to be adequate for rating purposes, as they address the Veteran's symptoms in relation to the rating criteria.  In all, the duty to assist has also been fulfilled.

Disability Rating

The Veteran seeks a higher initial disability evaluation for his service-connected PTSD.  Such evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Particularly, however, in appeals such as this that concern the assignment of an initial rating, the level of disability from the grant of service connection forward will be examined.  Higher evaluations for separate periods are available based on the facts found during the appeal period to account for any fluctuation in severity. See Fenderson v. West, 12 Vet. App. 119 (1999).

The August 2006 rating decision on appeal established a 50 percent evaluation for the Veteran's PTSD under 38 C.F.R. § 4.130, DC 9411.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

After considering the totality of the record, the Board finds that the evidence more nearly approximates a 70 percent initial rating for PTSD, although the preponderance of the evidence is against assignment of a rating in excess of 70 percent at this time.

The Veteran has consistently indicated that he experiences difficulty managing anger and stress.  The record contains information from the Veteran and medical professionals which indicate that the Veteran had difficulty at work dealing with other people.  A February 2005 VetCenter record notes the Veteran's problems with anger and hyperarousal, and a March 2009 VA outpatient note indicates that the Veteran is very irritable and cannot control his impulses.  During an April 2005 SSA examination, the Veteran reported that he was angered easily when around others.  On July 2006 VA psychiatric examination, the Veteran reported irritability and problems with anger control, as well as persistently feeling in danger.  The examiner noted "regrettable impulsive behavior" and diminished judgment, as well as panic attacks "ranging from weekly to several times per week or even several times per day."  The Veteran testified that he was previously able to work as a mechanic because he had very limited interaction with others.  He endorsed unprovoked anger on a daily basis, as well as daily thoughts of hurting himself or others.  On July 2010 VA psychiatric examination, the Veteran reported persistent irritability, raising his voice on a daily basis with occasional verbal aggressiveness, and frequent road rage.

With regard to social impairment, the evidence reflects that the Veteran prefers to do things alone.  Other than spending some time with his wife and son, it appears from the record that the Veteran maintains relative isolation from other social circumstances.  In a January 2005 statement, the Veteran's spouse, a registered nurse, described the Veteran's isolative behavior and the negative impact this has on their son.  The February 2005 VetCenter note describes the Veteran's problem with social isolation.  The July 2006 VA psychiatric examination notes the Veteran's tendency to avoid doing things with his family, as well as most activities which require him to leave the house, especially if they involve any public contact or crowds.  The Veteran reported that he had no close friends and did not socialize.  The examiner indicated that the Veteran had "seriously impaired socially functioning including inability to establish friendship relationships and family role dysfunctionality."  The Veteran testified that he had no social life.  During the July 2010 VA psychiatric examination, the Veteran indicated that he attended church regularly, but did not interact with others and wanted to leave quickly to avoid "superficial chatting."  The Veteran also reported that his "isolation and anger" negatively impacted the quality of his marriage and his relationship with his son. 

The July 2006 VA examiner described the Veteran's prognosis as "poor."  Notably, the July 2006 VA examiner assigned a Global Assessment of Functioning (GAF) score of 46, reflecting serious impairment in social and occupational functioning.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Furthermore, there are numerous references to suicidal ideation and continuous panic attacks, and the Veteran testified as to performing obsessive rituals at night and having some problems with hygiene.  Based on the totality of the evidence, the Board concludes that the Veteran's PTSD symptoms more closely approximate the criteria for a 70 percent disability rating, for the entire appeal period.

The Board has considered whether a 100 percent rating is appropriate, but finds that the preponderance of the evidence is against assignment of a 100 percent rating at this time.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation as to time or place, or memory loss for names of close relatives or own name.  Although the Veteran testified that he could "care less" about hygiene issues, he has been described as appropriately groomed throughout the record.  Although the Board has conceded suicidal ideation, and the Veteran reported homicidal ideation in July 2004 and during his hearing before the undersigned, no competent medical professional has indicated that the Veteran is in "persistent" danger of hurting himself or others.  To the contrary, the July 2006 VA examiner specifically found that the Veteran was not acutely dangerous in this regard.  Moreover, despite the above-described difficulties, the Veteran reports a positive relationship with his brother, past positive interactions with coworkers, and ongoing contact with one former coworker who is also a veteran.  He also has been married for over 30 years and spends time with both his wife and son.  He carpools with another veteran to group meetings at the VetCenter, attends church on a regular basis and volunteers to take food to shut-ins through a pantry program.  

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 70 percent rating for the Veteran's PTSD, although the preponderance of the evidence is against an initial rating in excess of 70 percent at this time.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson, supra.  As the disability has remained relatively stable at this increased level, however, staged ratings are not appropriate.

The Board has also considered whether the evidence of record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), and specifically finds that it does not.  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria found in DC 9411 reasonably describe the Veteran's disability level and symptomatology.  They account for his suicidal ideation, impaired impulse control and unprovoked irritability, daily panic attacks, and difficulty in establishing and maintaining effective work and social relationships.  Furthermore, the competent evidence does not demonstrate that his PTSD causes marked interference with his activities of daily living, over and above what it is contemplated by the schedule.  Occupationally, he is retired.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  His disability has not required frequent hospitalizations, nor has it otherwise produced impairment unrecognized by the schedule.

On the whole, the evidence does not support the proposition that the Veteran's service-connected PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). Rather, his disability picture is contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In a February 2006 statement, the Veteran stated he was not able to work due to his PTSD and his physical problems.  Accordingly, the Board will consider whether assignment of a TDIU is appropriate at this time.

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  Here, the Veteran has one service-connected disability, PTSD, which is currently 70 percent disabling.  Therefore, he meets the criteria for consideration of TDIU on a schedular basis.  See id.

In discussing the criteria for TDIU, the Court has indicated that the unemployability question, or the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the greater weight of the probative medical evidence does not suggest that the Veteran's service-connected PTSD, alone, markedly interferes with his employment.  Occupationally, the Veteran was employed continuously post-service as a machinist and most recently as a mechanic for a mining company until it shut down due to financial problems in 2003.  The Veteran indicated to the July 2010 VA examiner that he did not seek reemployment in 2003 due to non service-connected back issues.  

The Board acknowledges that the Veteran has been in receipt of SSA benefits for panic disorder and PTSD since March 2004.  It is noteworthy that PTSD was not implicated as the primary cause of his unemployability.  Moreover, the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not the same, and VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA..  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  

Here, the greater weight of the probative medical evidence does not suggest that the Veteran's service-connected PTSD, alone, markedly interferes with his employment over and above that which is contemplated in the assigned 70 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In this regard, the July 2006 VA examiner found that the Veteran was able to sustain productive work prior to his retirement, partly due to the fact that he was in an isolative environment.  Additionally, the July 2010 VA examiner concluded that the Veteran did not have total occupational impairment due solely to PTSD symptoms.  Moreover, the Veteran himself attributed non service-connected physical problems to his unemployability during an April 2005 SSA assessment, and in his February 2006 statement.   

To the extent the Veteran now argues that his service-connected PTSD is causing his claimed unemployability, in light of the competent medical evidence against the claim, his statements which are not rooted in medical expertise are far less probative on this issue.  

Considering the above evidence, the Board finds that the criteria for a schedular TDIU are not met.  




ORDER

A 70 percent initial disability rating for PTSD is granted, subject to the rules and regulations governing awards of monetary benefits.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


